DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 18 under 35 U.S.C. 112(b) is withdrawn based on Applicant’s amendment to the claim.  The rejections of claims 6, 11 and 20 under 35 U.S.C. 112(d) are withdrawn based on Applicant’s amendments to those claims.  The Office acknowledges receipt of a certified English translation of priority document CN 201710009612.0.  Thus, the rejections of the claims based on the intervening Dinan reference are withdrawn.
 
Allowable Subject Matter
Claims 1, 3-13, 15-22, 45 and 46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to methods, a user equipment and a network side device for responding to a random access.
Applicant’s independent claims 1 and 13 recite, inter alia, a method for responding to a random access as defined in the specification (see paragraph [00259] of Applicant’s specification as filed) including “a random access response MAC RAR carrying the UE identifier and a random access response MAC RAR carrying no UE identifier are multiplexed into one MAC PDU.” With the quoted limitation, Applicant’s independent claims 1 and 13 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is US PG Pub 2010/0085926 A1 (Harada et al.), which discloses a method of generating a control signal that includes generating one or more control messages to be transmitted; and multiplexing the one or more control messages to generate a control message block to generate the control signal to be transmitted in a transport channel, wherein the control message block varies in length according to the number of control messages multiplexed and the size of the control messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413